

Exhibit 10.39


LANDEC CORPORATION
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


        Landec Corporation, a Delaware corporation (the “Company”), has adopted
this Landec Corporation Executive Change in Control Severance Plan, including
the attached Exhibits (the “Plan”), for the benefit of Participants (as defined
below) on the terms and conditions hereinafter stated. The Plan, as set forth
herein, is intended to provide severance protections to a select group of
management or highly compensated employees (within the meaning of ERISA (as
defined below)) in connection with qualifying terminations of employment.


1 Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings indicated below:


1.1  “Base Compensation” means the Participant’s annual base salary rate in
effect immediately prior to a Qualifying Termination, disregarding any reduction
which gives rise to Good Reason.


1.2  Board” means the Board of Directors of the Company.


1.3  Cash Salary Severance” means the portion of a Participant’s Cash Severance
that is based on the Participant’s Base Compensation determined in accordance
with Exhibit A attached hereto.


1.4 “Cash Severance” means the Cash Salary Severance and the Incentive
Compensation Severance, determined in accordance with Exhibit A attached hereto.


1.5  “Cause” means, except as may otherwise be provided in a Participant’s
employment agreement to the extent such agreement is in effect at the relevant
time, any of the following events:
(a) the Participant’s willful failure substantially to perform his or her duties
and responsibilities to the Company or deliberate violation of a Company policy;
(b) the Participant’s commission of any act of fraud, embezzlement, dishonesty
or any other willful misconduct that has caused or is reasonably expected to
result in material injury to the Company;
(c) the unauthorized use or disclosure by the Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or
(d) the Participant’s willful breach of any of his or her obligations under any
written agreement or covenant with the Company. The determination as to whether
a Participant is being terminated for Cause shall be made in good faith by the
Committee and shall be conclusive and binding on the Participant. With respect
to the foregoing definition, the term “Company” will be interpreted to include
any subsidiary, parent, affiliate, or any successor thereto, if appropriate.
1.6 “Change in Control” shall have the meaning set forth in the Company’s 2019
Stock Incentive Plan, as may be amended from time to time; provided, however,
that with respect to a Participant who is employed by Curation / Lifecore (such
applicable employing entity, the “Employing Subsidiary”), a Change in Control
also shall include (A) the consummation of a merger or consolidation of such
Participant’s Employing Subsidiary with or into another entity or any other
corporate reorganization if more than 50% of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
transaction is owned by persons who were not stockholders of such Employing
Entity immediately prior to such transaction, other than the Company or its
controlled subsidiaries (or the respective successors), (B) the sale, transfer
or other disposition of all or
1





--------------------------------------------------------------------------------



substantially all of the assets of such Participant’s Employing Subsidiary,
other than to the Company or its controlled subsidiaries (or their respective
successors) or (C) the direct or indirect sale or exchange in a single
transaction or series of related transactions of more than 50% of the voting
stock of such Participant’s Employing Subsidiary to an entity or person other
than the Company or its controlled subsidiaries (or their respective
successors). With respect to a Participant who is employed by the Company, he or
she will be deemed for purposes of the foregoing sentence to be employed by
Curation.


1.7 “Claimant” shall have the meaning set forth in Section 11.1 hereof.


1.8 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.


1.9 “COBRA Period” means the number of months during which the Participant is
entitled to COBRA Premium Payments, determined in accordance with Exhibit A
attached hereto.


1.10 “COBRA Premium Payment” shall have the meaning set forth in Section 4.2(b)
hereof.


1.11 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.


1.12 “Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Board to administer the Plan.


1.13 “Curation” means Curation Foods, Inc.


1.14 “Date of Termination” means the effective date of the termination of the
Participant’s employment.


1.15 “Disability” shall have the meaning set forth in the Company’s 2019 Stock
Incentive Plan, as may be amended from time to time.


1.16 “Effective Date” shall have the meaning set forth in Section 2 hereof.


1.17 “Employee” means an individual who is an employee of the Company or any of
its subsidiaries.


1.18 “Equity Award” means a Company equity-based award, including, but not
limited to, options, restricted stock units, and performance stock units, issued
under any equity-based award plan of the Company, including, but not limited to,
the Company’s 2013 Stock Incentive Plan and/or 2019 Stock Incentive Plan, each
as may be amended from time to time.


1.19 “Equity Award Treatment” shall have the meaning set forth in Section 4.3
hereof.


1.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


1.21 “Excise Tax” shall have the meaning set forth in Section 7.1 hereof.


1.22 “Good Reason” means the occurrence of any one or more of the following
events without the Participant’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:


(a) any assignment to the Participant of duties other than those typically
assumed by an individual in such a role, or which represent a material reduction
in the scope and authority of Participant’s position
2





--------------------------------------------------------------------------------



with respect to the Company or the applicable subsidiary; provided, however,
that (i) any “spin-off” or other distribution of the stock of a subsidiary of
the Company (or actions taken in contemplation thereof) shall not be deemed to
represent a material reduction in the scope and authority of the Participant’s
position with respect to the Company and (ii) with respect to a Participant
employed by the Company, Good Reason shall include the Company ceasing to be a
public company or ceasing to be traded on the NASDAQ Global Select Market (or
similar exchange) following a Change in Control;
(b) Company required relocation of the Participant’s principal place of work
that requires an increase in the Participant’s normal commute of more than 35
miles, unless such relocation results from the relocation of the Company’s
executive offices; or
(c) any material reduction in Base Salary.
Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides notice to the
Company of the Participant’s intent to assert Good Reason for termination within
30 days of the initial existence of one or more of the conditions set forth in
clauses (a) through (c) above; (2) the Company must fail within 30 days (the
“Cure Period”) from the date of such notice to remedy such conditions; and (3)
if such conditions are not remedied, the Participant must resign within 20 days
after the end of the Cure Period. If the Company remedies such conditions within
the Cure Period, the Participant may withdraw his proposed termination or may
resign with no benefits as a voluntary termination. With respect to the
foregoing definition, the term “Company” will be interpreted to include any
subsidiary, parent, affiliate, or any successor thereto, if appropriate.


1.23 “Incentive Compensation Severance” means the portion of a Participant’s
Cash Severance that is based on the Participant’s Target Incentive Compensation,
as determined in accordance with Exhibit A attached hereto, plus a payment in
the amount of Participant’s target cash performance bonus for the year in which
the Date of Termination occurs, prorated based on the Date of Termination.


1.24 “Independent Advisors” shall have the meaning set forth in Section 7.2
hereof.


1.25 “Lifecore” means Lifecore Biomedical, Inc.


1.26 “Participant” means each Employee who is selected by the Administrator to
participate in the Plan and is provided with (and, if applicable, countersigns)
a Participation Notice in accordance with the Plan, other than any Employee who,
at the time of his or her termination of employment, is covered by a plan or
agreement with the Company or a subsidiary that provides for cash severance or
termination benefits that explicitly supersedes and/or replaces the payments and
benefits provided under this Plan. For the avoidance of doubt, retention bonus
payments, change in control bonus payments and other similar payments shall not
constitute “cash severance” for purposes of this definition.


1.27 “Participation Notice” shall have the meaning set forth in Section 2
hereof.


1.28 “Publicly-Traded Successor Entity” means an entity, the securities of which
are not, at the time of such Change in Control, listed on any established
securities exchange (such as the New York Stock Exchange, the NASDAQ Capital
Market, the NASDAQ Global Market and the NASDAQ Global Select Market).


1.29 “Qualifying Termination” means a termination of the Participant’s
employment by the Company or an applicable subsidiary without Cause, or by the
Participant for Good Reason, in either case on or within two years following a
Change in Control. Notwithstanding anything contained herein, in no event shall
a Participant be deemed to have experienced a Qualifying Termination (a) if such
Participant is offered and/or accepts a comparable employment position with the
Company or any subsidiary, or (b) if in connection with a Change in Control or
any other corporate transaction or sale of assets involving the Company or any
subsidiary, such Participant is offered and
3





--------------------------------------------------------------------------------



accepts a comparable employment position with the successor or purchaser entity
(or an affiliate thereof), as applicable. A Qualifying Termination shall not
include a termination due to the Participant’s death or Disability.


1.30 “Release” shall have the meaning set forth in Section 4.4 hereof.


1.31 “Severance Benefits” means the severance payments and benefits to which a
Participant may become entitled pursuant to Section 4 of the Plan and Exhibit A
attached hereto.


1.32 “Target Incentive Compensation” means the Participant’s target cash
performance bonus, if any, for the year in which the Date of Termination occurs.
1.33 “Total Payments” shall have the meaning set forth in Section 7.1 hereof.
2. Effectiveness of the Plan; Notification. The Plan shall become effective on
July 23, 2020 (the “Effective Date”). The Administrator shall, pursuant to a
written notice to any Employee (a “Participation Notice”), notify each
Participant that such Participant has been selected to participate in the Plan.


3. Administration. Subject to Section 13.3 hereof, the Plan shall be
interpreted, administered and operated by the Committee (the “Administrator”),
which shall have complete authority, subject to the express provisions of the
Plan, to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The Administrator may delegate
any of its duties hereunder to a subcommittee, or to such person or persons from
time to time as it may designate other than to any Participant in the Plan, and
the Administrator may delegate (other than to any Participant in the Plan) its
duty to provide a Participation Notice to a Participant in the Plan. All
decisions, interpretations and other actions of the Administrator (including
with respect to whether a Qualifying Termination has occurred) shall be final,
conclusive and binding on all parties who have an interest in the Plan.


4. Severance Benefits.


4.1 Eligibility. Each Employee who qualifies as a Participant and who
experiences a Qualifying Termination is eligible to receive Severance Benefits
under the Plan.


4.2 Qualifying Termination Payment. In the event that a Participant experiences
a Qualifying Termination, then, subject to the Participant’s execution and, to
the extent applicable, non-revocation of a Release in accordance with
Section 4.4 hereof, and subject to any additional requirements specified in the
Plan, the Company shall pay or provide to the Participant the following
Severance Benefits:


(a) Cash Severance Payment. The Company shall pay to the Participant an amount
equal to the Cash Severance determined in accordance with Exhibit A attached
hereto. Subject to Section 6.2 hereof, the Cash Severance (as set forth on
Exhibit A, and determined without regard to any reduction in Base Salary that
constitutes Good Reason) shall be paid in a lump sum no later than the 60th day
following the Date of Termination in accordance with the Company’s normal
payroll practice.

(b) Equity Acceleration. Each outstanding Equity Award held by the Participant
as of his or her Date of Termination shall vest as specified in Exhibit A, and,
as applicable, become exercisable upon the effectiveness of the Release (the
“Equity Award Treatment”).


(c) COBRA. Subject to the requirements of the Code, if the Participant properly
elects healthcare continuation coverage under the Company’s group health plans
pursuant to COBRA, to the extent that the Participant is eligible to do so, then
the Company shall directly pay or, at its election, reimburse the Participant
for the COBRA premiums for the Participant and the Participant’s covered
dependents (in an amount determined based on the same benefit levels as would
have applied if the Participant’s employment had not been terminated based on
the Participant’s elections in effect on the Date
4





--------------------------------------------------------------------------------



of Termination) until the earlier of the end of the month during which the
Participant’s COBRA Period, determined in accordance with Exhibit A attached
hereto, ends or the date the Participant becomes eligible for healthcare
coverage under a subsequent employer’s health plan (the “COBRA Premium
Payment”). Notwithstanding the foregoing, (i) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Code Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover the Participant under its group health
plans without penalty under applicable law (including without limitation,
Section 2716 of the Public Health Service Act), then, in either case, an amount
equal to each remaining Company reimbursement shall thereafter be paid to the
Participant in substantially equal monthly installments over the COBRA Period
(or the remaining portion thereof).


4.3 Effect of Non-Assumption in a Change in Control. Notwithstanding anything to
the contrary contained herein, if (i) a Change in Control occurs and a
Participant remains in continuous employment until immediately prior to a Change
in Control and (ii) either (A) such Participant’s Equity Awards are not
continued, converted, assumed, or replaced with a substantially similar award
(an “Assumption”) or (B) such Participant’s Equity Awards are Assumed by a
successor or survivor entity, or a parent or affiliate thereof, that is not a
Publicly-Traded Successor Entity, then, immediately prior to the Change in
Control, such Equity Awards shall become fully vested, exercisable and/or
payable, as applicable, and all forfeiture, repurchase and other restrictions on
such Equity Awards shall lapse. With respect to Equity Awards that do not vest
solely based on the passage of time, such Equity Awards will vest based on the
assumption that “target” levels of performance have been achieved, unless
otherwise specified in the applicable Equity Award agreement. The Administrator
shall determine whether an Assumption of an Equity Award has occurred in
connection with a Change in Control.


4.4 Release. Notwithstanding anything herein to the contrary, no Participant
shall be eligible or entitled to receive or retain any Severance Benefits under
the Plan unless he or she executes a general release of claims substantially in
the form attached hereto as Exhibit B (the “Release”) within 21 days (or 45 days
if necessary to comply with applicable law) after the Date of Termination and,
if he or she is entitled to a seven day post-signing revocation period under
applicable law, does not revoke such Release during such seven day period.


5. Limitations. Notwithstanding any provision of the Plan to the contrary, if a
Participant’s status as an Employee is terminated for any reason other than due
to a Qualifying Termination, the Participant shall not be entitled to receive
any Severance Benefits under the Plan, and the Company shall not have any
obligation to such Participant under the Plan.


6. Section 409A.


6.1 General. To the extent applicable, the Plan shall be interpreted and applied
consistent and in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of the Plan to the contrary, to the extent that the Administrator
determines that any payments or benefits under the Plan may not be either
compliant with or exempt from Code Section 409A and related Department of
Treasury guidance, the Administrator may in its sole discretion adopt such
amendments to the Plan or take such other actions that the Administrator
determines are necessary or appropriate to (a) exempt the compensation and
benefits payable under the Plan from Code Section 409A and/or preserve the
intended tax treatment of such compensation and benefits, or (b) comply with the
requirements of Code Section 409A and related Department of Treasury guidance;
provided, however, that this Section 6.1 shall not create any obligation on the
part of the Administrator to adopt any such amendment or take any other action,
nor shall the Company have any liability for failing to do so.


6.2 Potential Six-Month Delay. Notwithstanding anything to the contrary in the
Plan, no amounts shall be paid to any Participant under the Plan during the
six-month period following such Participant’s “separation from service” (within
the meaning of Code Section 409A(a)(2)(A)(i) and Treasury Regulation
Section 1.409A-1(h)) to the extent that the Administrator determines that paying
such amounts at the time or times indicated in the Plan would result in a
prohibited distribution under Code Section 409A(a)(2)(B)(i). If the payment of
any such amounts
5





--------------------------------------------------------------------------------



is delayed as a result of the previous sentence, then on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Code Section 409A without resulting in a prohibited
distribution, including as a result of the Participant’s death), the Participant
shall receive payment of a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to the Participant during such six-month
period without interest thereon.


6.3 Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payment of any amounts or benefits that constitute “nonqualified deferred
compensation” under Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of the
Plan, references to a “termination,” “termination of employment” or like terms
shall mean “separation from service”.


6.4 Reimbursements. To the extent that any payments or reimbursements provided
to a Participant under the Plan are deemed to constitute compensation to the
Participant to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31st of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Participant’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


6.5 Installments. For purposes of applying the provisions of Code Section 409A
to the Plan, each separately identified amount to which a Participant is
entitled under the Plan shall be treated as a separate payment. In addition, to
the extent permissible under Code Section 409A, the right to receive any
installment payments under the Plan shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Treasury Regulation Section 1.409A-2(b)(2)(iii). Whenever a payment under
the Plan specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.


7.0 Limitation on Payments.


7.1 Best Pay Cap. Notwithstanding any other provision of the Plan, in the event
that any payment or benefit received or to be received by a Participant
(including any payment or benefit received in connection with a termination of
the Participant’s employment, whether pursuant to the terms of the Plan or any
other plan, arrangement or agreement) (all such payments and benefits, including
the Severance Benefits, being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part), to the excise tax imposed under Code
Section 4999 (the “Excise Tax”), then, after taking into account any reduction
in the Total Payments provided by reason of Code Section 280G in such other
plan, arrangement or agreement, the Cash Severance benefits under the Plan shall
first be reduced, and any noncash severance payments shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (a) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (b) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Participant would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).


7.2 Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (a) no portion of
the Total Payments, the receipt or retention of which the Participant has waived
at such time and in such manner so as not to constitute a “payment” within the
meaning of Code Section 280G(b), will be taken into account; (b) no portion of
the Total Payments will be taken into account
6





--------------------------------------------------------------------------------



which, in the written opinion of an independent, nationally recognized
accounting firm (the “Independent Advisors”) selected by the Company, does not
constitute a “parachute payment” within the meaning of Code Section 280G(b)(2)
(including by reason of Code Section 280G(b)(4)(A)) and, in calculating the
Excise Tax, no portion of such Total Payments will be taken into account which,
in the opinion of Independent Advisors, constitutes reasonable compensation for
services actually rendered, within the meaning of Code Section 280G(b)(4)(B), in
excess of the “base amount” (as defined in Code Section 280G(b)(3)) allocable to
such reasonable compensation; and (c) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Code
Sections 280G(d)(3) and (4).


8. No Mitigation. No Participant shall be required to seek other employment or
attempt in any way to reduce or mitigate any Severance Benefits payable under
the Plan and the amount of any such Severance Benefits shall not be reduced by
any other compensation paid or provided to any Participant following such
Participant’s termination of employment.


9. Successors. 


9.1 Company Successors. The Plan shall inure to the benefit of and shall be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets (or, as applicable, Curation’s or Lifecore’s business and/or
assets) shall assume and agree to perform the obligations of the Company under
the Plan.


9.2 Participant Successors. The Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant dies while any amount remains payable to such
Participant hereunder, all such amounts shall be paid in accordance with the
terms of the Plan to the executors, personal representatives or administrators
of such Participant’s estate.


10. Notices. All communications relating to matters arising under the Plan shall
be in writing and shall be deemed to have been duly given when hand delivered,
faxed, emailed or mailed by reputable overnight carrier or United States
certified mail, return receipt requested, addressed, if to a Participant, to the
address or email address on file with the Company or to such other address or
email address as the Participant may have furnished to the other in writing in
accordance herewith and, if to the Company, to such address or email address as
may be specified from time to time by the Administrator, except that notice of
change of address shall be effective only upon actual receipt.


11. Claims Procedure; Arbitration.


11.1 Claims. Generally, Participants are not required to present a formal claim
in order to receive benefits under the Plan. If, however, any person (the
“Claimant”) believes that benefits are being denied improperly, that the Plan is
not being operated properly, that fiduciaries of the Plan have breached their
duties, or that the Claimant’s legal rights are being violated with respect to
the Plan, the Claimant must file a formal claim, in writing, with the
Administrator. This requirement applies to all claims that any Claimant has with
respect to the Plan, including claims against fiduciaries and former
fiduciaries, except to the extent the Administrator determines, in its sole
discretion that it does not have the power to grant all relief reasonably being
sought by the Claimant. A formal claim must be filed within 90 days after the
date the Claimant first knew or should have known of the facts on which the
claim is based, unless the Administrator consents otherwise in writing. The
Administrator shall provide a Claimant, on request, with a copy of the claims
procedures established under Section 11.2 hereof.


11.2 Claims Procedure. The Administrator has adopted procedures for considering
claims (which are set forth in Exhibit C attached hereto), which it may amend or
modify from time to time, as it sees fit. These procedures shall comply with all
applicable legal requirements. These procedures may provide that final and
binding arbitration shall be the ultimate means of contesting a denied claim
(even if the Administrator or its
7





--------------------------------------------------------------------------------



delegates have failed to follow the prescribed procedures with respect to the
claim). The right to receive benefits under the Plan is contingent on a Claimant
using the prescribed claims and arbitration procedures to resolve any claim.


12. Covenants.


12.1 Restrictive Covenants. A Participant’s right to receive and/or retain the
Severance Benefits payable under this Plan is conditioned upon and subject to
the Participant’s continued compliance with any restrictive covenants (e.g.,
confidentiality, non-solicitation, non-disparagement) contained in any other
written agreement between the Participant and the Company, as in effect on the
date of the Participant’s Qualifying Termination.


12.2 Return of Property. A Participant’s right to receive and/or retain the
Severance Benefits payable under the Plan is conditioned upon the Participant’s
return to the Company of all Company documents (and all copies thereof) and
other Company property (in each case, whether physical, electronic or otherwise)
in the Participant’s possession or control.


13. Miscellaneous.


13.1 Entire Plan; Relation to Other Agreements. The Plan, together with any
Participation Notice issued in connection with the Plan, contains the entire
understanding of the parties relating to the subject matter hereof and
supersedes any prior agreement, arrangement and understanding between any
Participant, on the one hand, and the Company and/or any subsidiary, on the
other hand, with respect to the subject matter hereof. Severance payable under
the Plan is not intended to duplicate any other severance benefits payable to a
Participant by the Company. By participating in the Plan and accepting the
Severance Benefits hereunder, the Participant acknowledges and agrees that any
prior agreement, arrangement and understanding between any Participant, on the
one hand, and the Company and/or any subsidiary, on the other hand, with respect
to the subject matter hereof is hereby revoked and ineffective with respect to
the Participant (including with respect to any severance arrangement contained
in an effective employment agreement, employment letter agreement by and between
the Participant and the Company (and/or any subsidiary)).


13.2 No Right to Continued Service. Nothing contained in the Plan shall (a)
confer upon any Participant any right to continue as an employee of the Company
or any subsidiary, (b) constitute any contract of employment or agreement to
continue employment for any particular period, or (c) interfere in any way with
the right of the Company to terminate a service relationship with any
Participant, with or without Cause.


13.3 Termination and Amendment of Plan. The Plan may not be amended, modified,
suspended or terminated except with the express written consent of each
Participant who would be adversely affected by any such amendment, modification,
suspension or termination. The Plan automatically will terminate on the third
anniversary of the Effective Date, unless otherwise amended or extended at the
discretion of the Administrator; provided, however, that in the event a Change
in Control has occurred on or prior to such anniversary date, the Plan shall
terminate on the date on which all rights and obligations hereunder have been
fully satisfied or forfeited.


13.4 Survival. Section 7 (Limitation on Payments), Section 11 (Claims Procedure;
Arbitration) and Section 12 (Covenants) hereof shall survive the termination or
expiration of the Plan and shall continue in effect.


13.5 Severance Benefit Obligations. Notwithstanding anything contained herein,
Severance Benefits paid or provided under the Plan may be paid or provided by
the Company or any subsidiary employer, as applicable.


13.6 Withholding. The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any Severance Benefits
payable under the Plan.


8





--------------------------------------------------------------------------------



13.7 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.


13.8 Applicable Law. The Plan is intended to be an unfunded “top hat” pension
plan within the meaning of U.S. Department of Labor Regulation
Section 2520.104-23 and shall be interpreted, administered, and enforced as such
in accordance with ERISA. To the extent that state law is applicable, the
statutes and common law of the State of Delaware, excluding any that mandate the
use of another jurisdiction’s laws, will apply.


13.9 Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect.


13.10 Captions. The captions contained in the Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.


13.11 Expenses. The expenses of administering the Plan shall be borne by the
Company or its successor, as applicable.


13.12 Unfunded Plan. The Plan shall be maintained in a manner to be considered
“unfunded” for purposes of ERISA. The Company shall be required to make payments
only as benefits become due and payable. No person shall have any right, other
than the right of an unsecured general creditor against the Company, with
respect to the benefits payable hereunder, or which may be payable hereunder, to
any Participant, surviving spouse or beneficiary hereunder. If the Company,
acting in its sole discretion, establishes a reserve or other fund associated
with the Plan, no person shall have any right to or interest in any specific
amount or asset of such reserve or fund by reason of amounts which may be
payable to such person under the Plan, nor shall such person have any right to
receive any payment under the Plan except as and to the extent expressly
provided in the Plan. The assets in any such reserve or fund shall be part of
the general assets of the Company, subject to the control of the Company.


* * * * *
9





--------------------------------------------------------------------------------










 I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Landec Corporation on July 23, 2020.


Signature: /s/ Albert D. Bolles, Ph.D._________


Name: Albert D. Bolles, Ph.D.


Title: President and Chief Executive Officer (Principal
Executive Officer) and Director


























S-1





--------------------------------------------------------------------------------















Exhibit A
Calculation of Change in control Severance Amounts

TierCash Salary SeveranceIncentive Compensation Severance (1)Equity Acceleration
(2)COBRA Period1100% Base Compensation100% of Target Incentive CompensationFull
vesting acceleration of Equity Awards12 months275% Base Compensation75% of
Target Incentive Compensation12 months



(1) In addition, Participants shall also receive the Participant’s Target
Incentive Compensation for the year of termination, pro-rated by multiplying the
Target Incentive Compensation by the quotient obtained by dividing (i) the
number of days during the fiscal year that the Participant was in employment
through the Qualifying Termination date by (ii) the total number of days in the
fiscal year.


(2) With respect to Equity Awards that do not vest solely based on the passage
of time, such Equity Awards will vest based on the assumption that “target”
levels of performance have been achieved, unless otherwise specified in the
applicable Equity Award agreement.


Exh. A-1






--------------------------------------------------------------------------------





EXHIBIT B


FORM OF RELEASE


General Release (the “Release”)
In exchange for good and valuable consideration, and intending to be legally
bound by this Release, I, the undersigned, agree as follows:
GENERAL RELEASE
I agree, on behalf of myself and my heirs, representatives, successors, and
assigns, to release the Company and its past and present parents, subsidiaries,
divisions, affiliates, and related entities and their respective past and
present officers, directors, stockholders, managers, members, partners,
employees, agents, attorneys, insurers, predecessors, successors,
representatives, and assigns (collectively the “Released Parties”),
collectively, separately, and severally, of and from any and all rights, rights
of action, obligations, promises, agreements, debts, losses, controversies,
claims, demands, actions, causes of action (at law, in equity or otherwise),
liabilities, suits, judgments, damages, liens, and expenses, including without
limitation attorneys’ fees and costs, of any nature whatsoever, whether known or
unknown, foreseen or unforeseen, accrued or unaccrued, asserted or unasserted,
which I ever had, now have, or hereafter may have against the Released Parties,
or any of them, from the beginning of time up until the date I sign this
Release, including without limitation the right to take discovery with respect
to any matter, transaction, or occurrence existing or happening at any time
before or upon my signing of this Release up through the date I sign it, with
the exception of (i) any claims which cannot legally be waived by private
agreement; and (ii) any claims which may arise after the date I sign this
Release. The claims released by this general release include, but are not
limited to: (a) all claims arising under any federal, state or local statute,
code, rule, regulation, ordinance, order, constitutional provision, public
policy or common law, including all claims under Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Employee Retirement Income Security Act, the Consolidated Omnibus Budget
Reconciliation Act (COBRA), the Americans with Disabilities Act, the Family and
Medical Leave Act (FMLA), the Age Discrimination in Employment Act, the Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, the California Family Rights Act, California Parental Leave Law,
the California Paid Family Leave Act, California Labor Code Section 132a (1) to
(4), all as amended, and any other employee-protective law of any jurisdiction
that may apply; (b) all claims arising under discrimination laws, whistleblower
laws and laws relating to violation of public policy, retaliation, or
interference with legal rights; (c) all claims for compensation of any type
whatsoever, including but not limited to claims for wages (except for accrued
and unused vacation, PTO or sick pay), bonuses, commissions, incentive
compensation, profit participation, equity, phantom equity, benefits, severance
(except as expressly provided in this Release), and expenses; (d) all claims
arising under or for breach of any Company program, policy, practice, contract,
agreement or understanding, whether written, oral, express or implied (except
this Release), including without limitation any claim for breach of any covenant
of good faith and fair dealing; (e) all claims for promissory estoppel, quantum
meruit, unjust enrichment, or detrimental reliance; (f) all tort claims
(including claims for wrongful termination, negligence, fraud, slander, libel,
defamation, disparagement, invasion of privacy, and negligent or intentional
infliction of emotional distress); and (g) all claims for monetary, equitable or
other relief of any kind including without limitation back pay, front pay,
reinstatement, damages, injunctive relief, attorneys’ fees, expert fees, medical
fees, expenses, costs and disbursements. This general release includes, but is
not limited to, any and all claims, related in any way to my employment with the
Company and/or its predecessors, including the termination of that employment.
If I am age 40 or older, my acceptance of this Release also will release any and
all claims under the Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”). I understand that I should not construe this reference to age
discrimination claims as in any way limiting the general and comprehensive
nature of the release of claims provided under this Paragraph 1. Notwithstanding
anything herein to the contrary, nothing in this Release shall be construed in
any way to release (a) the Company’s post-employment obligations under the
Executive Change in Control Severance Plan (the “Plan”); or (b) workers’
compensation benefits, unemployment compensation benefits, or any other rights
or benefits that, as a matter of law, may not be
Exh. B-1





--------------------------------------------------------------------------------



waived, including but not limited to unwaivable rights I might have under
federal and/or state law. This release does not limit or restrict my right under
the ADEA to challenge the validity of this release in a court of law.
Waiver of California Civil Code Section 1542
I also acknowledge that I have been advised of California Civil Code Section
1542, which reads as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
I agree that I am waiving any and all rights I may have under California Civil
Code Section 1542 with respect to the general release of claims in Paragraph 1
of this Release. In connection with this waiver, I acknowledge that I may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those which I may now know or believe to be true, with
respect to the claims released pursuant to Paragraph 1. Nevertheless, I intend
to and do by this Release release, fully, finally and forever, in the manner
described in Paragraph 1, all such claims as provided therein. This Release
shall constitute the full and absolute release of all claims and rights released
in this Release, notwithstanding the discovery or existence of any additional or
different claims or facts relating thereto.
Release of Claims Under the ADEA; Consideration & Revocation Period
ADEA Claims Released. I understand that the general release set forth in
Paragraph 1 above includes a release of any claims I may have, if any, against
the Released Parties under the ADEA. I understand that my waiver of rights and
claims under the ADEA does not extend to any ADEA rights or claims arising after
the date I sign this Release and I am not prohibited from challenging the
validity of this release and waiver of claims under the ADEA.
Consideration Period. I acknowledge that I have been given a period of at least
[twenty-one (21)] days from the date this Release was initially delivered to me
to decide whether to sign this Release (the “Consideration Period”). If I decide
to sign this Release before the expiration of the Consideration Period, which is
solely my choice, I represent that my decision is knowing and voluntary, that I
had sufficient time to consider the Release and to consult with an attorney of
my own choosing. I agree that any revisions made to this Release after it was
initially delivered to me were either not material or were requested by me, and
do not re-start the Consideration Period. I have been advised to consult with an
attorney of my own choosing prior to signing this Release.
Revocation Period; Effective Date. I understand that I may revoke this Release
within seven (7) days after I have signed it (the “Revocation Period”). This
Release shall not become effective or enforceable until the eighth (8th) day
after I sign this Release without having revoked it (the “Effective Date”), as
long as the date I sign the Release is within the Consideration Period. In the
event I choose to revoke this Release, I must notify the Company in writing and
directed to [_______] no later than the last day of the Revocation Period, in
which case this Release shall have no force or effect.
REPRESENTATIONS & WARRANTIES
By signing below, I represent and warrant as follows:
There are no pending complaints, charges or lawsuits filed by me against any of
the Released Parties.
I am the sole and lawful owner of all rights, title and interest in and to all
matters released under Paragraph 1, above, and I have not assigned or
transferred, or purported to assign or transfer, any of such released matters to
any other person or entity.
Exh. B-2





--------------------------------------------------------------------------------



I have been properly paid for all hours worked, and I have received all
compensation due through my last date of employment with the Company.
The Company has reimbursed me for all Company-related expenses incurred by me in
direct consequence of the discharge of my duties, or of my obedience to the
directions of the Company.
The Company has not denied me the right to take leave under the Family and
Medical Leave Act or any other federal, state or local leave law.
I have not suffered or incurred any workplace injury in the course of my
employment with the Company, other than any injury that was made the subject of
a written injury report before I signed this Release.
I agree that if I hereafter commence any suit arising out of, based upon, or
relating to any of the claims released hereunder or in any manner assert against
Releasees any of the claims released hereunder, unless such suit or claim
constitutes a legal action challenging or seeking a determination in good faith
of the validity of the waiver herein under the ADEA or the Older Workers Benefit
Protection Act and the Age Discrimination in Employment Act, if applicable, then
I agree that the Releasees may recover costs incurred by the Releasees in
defending or otherwise responding to said suit or claim, the Company may cease
providing the consideration provided to me under this Release and/or the
Releasees may obtain damages, except as provided by law.
I confirm that the Confidential Information and Invention Assignment Agreement
and any restrictive covenants contained in the Plan or any other written
agreement between the Company and me survive the termination of my employment
and my execution of this Release.
MISCELLANEOUS
Notwithstanding any other provision of this Release, nothing contained in this
Release prohibits me from filing a charge with or reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation, or providing truthful testimony in response to a lawfully-issued
subpoena or court order. Further, this Release does not limit my ability to
communicate with any governmental agency or entity or otherwise participate in
any investigation or proceeding that may be conducted by any governmental agency
or entity, including providing non-privileged documents or other information,
without notice to me. Pursuant to 18 USC Section 1833(b), I will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (y) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
All defined terms in this Release are as defined in the Plan unless otherwise
provided herein.
I agree and acknowledge that the Plan provides me with benefits from the Company
which, in their totality, are greater than those to which I otherwise would be
entitled.
Nothing in the Plan or this Release should be construed as an admission of
wrongdoing or liability on the part of the Company or the other Released
Parties, who expressly deny any liability whatsoever.
This Release and its interpretation shall be governed and construed in
accordance with the laws of the State of California without regard to its
conflict of law principles.
If any provision of this Release or portion thereof is found to be invalid, void
or unenforceable, then the parties intend that it be modified only to the extent
necessary to render the provision enforceable as modified or, if
Exh. B-3





--------------------------------------------------------------------------------



the provision cannot be so modified, the parties intend that the offending
language be severed, and that the remainder of this Release, and all remaining
provisions, remain valid, enforceable, and in full force and effect.
Each of the Released Parties is an intended third-party beneficiary of this
Release having full rights to enforce this Release.
A facsimile or scanned (e.g., .PDF, etc.) signature on this Release shall be
deemed to be an original.
By signing this Release, I acknowledge that I do so voluntarily after carefully
reading and fully understanding each provision and all of the effects of this
Release, which includes a release of known and unknown claims and restricts
future legal action against the Company and other Released Parties.


Name: ____________________




____________________


Dated: ____________________


Exh. B-4






--------------------------------------------------------------------------------





EXHIBIT C
Detailed Claims Procedures


Section 1.1. Claim Procedure. Claims for benefits under the Plan shall be
administered in accordance with Section 503 of ERISA and the Department of Labor
Regulations thereunder. The Administrator shall have the right to delegate its
duties under this Exhibit and all references to the Administrator shall be a
reference to any such delegate, as well. The Administrator shall make all
determinations as to the rights of any Participant, beneficiary, alternate payee
or other person who makes a claim for benefits under the Plan (each, a
“Claimant”). A Claimant may authorize a representative to act on his or her
behalf with respect to any claim under the Plan. A Claimant who asserts a right
to any benefit under the Plan he has not received, in whole or in part, must
file a written claim with the Administrator. All written claims shall be
submitted to [  ].


(a)Regular Claims Procedure. The claims procedure in this subsection (a) shall
apply to all claims for Plan benefits.


(1) Timing of Denial. If the Administrator denies a claim in whole or in part
(an “adverse benefit determination”), then the Administrator will provide notice
of the decision to the Claimant within a reasonable period of time, not to
exceed 90 days after the Administrator receives the claim, unless the
Administrator determines that an extension of time for processing is required.
In the event that the Administrator determines that such an extension is
required, written notice of the extension will be furnished to the Claimant
before the end of the initial 90 day review period. The extension will not
exceed a period of 90 days from the end of the initial 90 day period, and the
extension notice will indicate the special circumstances requiring such
extension of time and the date by which the Administrator expects to render the
benefit decision.


(2) Denial Notice. The Administrator shall provide every Claimant who is denied
a claim for benefits with a written or electronic notice of its decision. The
notice will set forth, in a manner to be understood by the Claimant:


i.the specific reason or reasons for the adverse benefit determination;


ii.reference to the specific Plan provisions on which the determination is
based;


iii.a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such information is
necessary; and


iv.an explanation of the Plan’s appeal procedure and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA after receiving a final adverse benefit
determination upon appeal.


(3) Appeal of Denial. The Claimant may appeal an initial adverse benefit
determination by submitting a written appeal to the Administrator within 60 days
of receiving notice of the denial of the claim. The Claimant:


i.may submit written comments, documents, records and other information relating
to the claim for benefits;


ii.will be provided, upon request and without charge, reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s claim for benefits; and


Exh. C-1





--------------------------------------------------------------------------------





iii.will receive a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the appeal,
without regard to whether such information was submitted or considered in the
initial benefit determination.


(4) Decision on Appeal. The Administrator will conduct a full and fair review of
the claim and the initial adverse benefit determination. The Administrator holds
regularly scheduled meetings at least quarterly. The Administrator shall make a
benefit determination no later than the date of the regularly scheduled meeting
that immediately follows the Plan’s receipt of an appeal request, unless the
appeal request is filed within 30 days preceding the date of such meeting. In
such case, a benefit determination may be made by no later than the date of the
second regularly scheduled meeting following the Plan’s receipt of the appeal
request. If special circumstances require a further extension of time for
processing, a benefit determination shall be rendered no later than the third
regularly scheduled meeting of the Administrator following the Plan’s receipt of
the appeal request. If such an extension of time for review is required, the
Administrator shall provide the Claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension. The
Administrator generally cannot extend the review period any further unless the
Claimant voluntarily agrees to a longer extension. The Administrator shall
notify the Claimant of the benefit determination as soon as possible but not
later than five days after it has been made.


(5) Notice of Determination on Appeal. The Administrator shall provide the
Claimant with written or electronic notification of its benefit determination on
review. In the case of an adverse benefit determination, the notice shall set
forth, in a manner intended to be understood by the Claimant:


i.the specific reason or reasons for the adverse benefit determination;


ii.reference to the specific Plan provisions on which the adverse benefit
determination is based;


iii.a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits;


iv.a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures; and


v.a statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.


(b) Exhaustion; Judicial Proceedings. No action at law or in equity shall be
brought to recover benefits under the Plan until the claim and appeal rights
described in the Plan have been exercised and the Plan benefits requested in
such appeal have been denied in whole or in part. If any judicial proceeding is
undertaken to appeal the denial of a claim or bring any other action under ERISA
other than a breach of fiduciary claim, the evidence presented may be strictly
limited to the evidence timely presented to the Administrator. Any such judicial
proceeding must be filed by the earlier of: (a) one year after the
Administrator’s final decision regarding the claim appeal or (b) one year after
the Participant or other Claimant commenced payment of the Plan benefits at
issue in the judicial proceeding. The jurisdiction and venue for any judicial
proceedings arising under or relating to the Plan will be exclusively in the
courts in California, including the federal courts located there should federal
jurisdiction exist. This paragraph (c) shall not be construed to prohibit the
enforcement of any arbitration agreements.


(c)Administrator’s Decision is Binding. Benefits under the Plan shall be paid
only if the Administrator decides in its sole discretion that a Claimant is
entitled to them. In determining claims for benefits, the Administrator has the
authority to interpret the Plan, to resolve ambiguities, to make factual
Exh. C-2





--------------------------------------------------------------------------------





determinations, and to resolve questions relating to eligibility for and amount
of benefits. Subject to applicable law, any decision made in accordance with the
above claims procedures is final and binding on all parties and shall be given
the maximum possible deference allowed by law. A misstatement or other mistake
of fact shall be corrected when it becomes known and the Administrator shall
make such adjustment on account thereof as it considers equitable and
practicable.




Exh. C-3



